Citation Nr: 1703961	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral talipes cavus (a.k.a. pes cavus).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2005 to March 2010.
This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  However, during the pendency of the appeal, the Veteran relocated, and jurisdiction transferred to the RO in Cleveland, Ohio.

In October 2012, an informal conference was held before a Decision Review Officer (DRO) at the RO.  In the Veteran's January 2013 VA Form 9, substantive appeal, he requested a hearing before the Board.  Such a hearing was scheduled for November 2016; however, in a statement received in October 2016, the Veteran withdrew his request for a hearing.  


FINDINGS OF FACT

1. It is reasonably shown by the record that the Veteran's preexisting talipes cavus (a.k.a. pes cavus) was aggravated by his active duty service.

2. The evidence of record does not show that the Veteran has, at any point during the appeal period, had a current diagnosis of a bilateral hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral talipes cavus (a.k.a. pes cavus) are met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

2.  The evidence of record does not meet the criteria to establish service connection for a bilateral hearing loss disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was provided by letters in February and May 2010.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  The Veteran has received several appropriate VA examinations.  The reports of those examinations have been associated with the claims file.  The Board finds that the VA examinations were thorough and adequate and provide sound bases upon which to base a decision with regard to the Veteran's claims.  VA examiners personally interviewed and examined the Veteran, including eliciting a history from him and reviewing the Veteran's service treatment records and claims file.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be established for a disease or injury incurred in or aggravated during service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

"Congenital or developmental defects ... are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes." 38 C.F.R. § 3.303(c) (2016).  Nevertheless, under certain circumstances, service connection may be granted for such disorders if they are shown to have been aggravated during service. See id.; VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent opinion, VA's General Counsel indicated that, for service connection purposes, there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect."  Congenital diseases may be service-connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect" may not be service-connected in its own right, however, service connection may be granted for additional disability due to disease or injury superimposed upon such defect in service. VAOPGCPREC 82-90.  Therefore, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect because such defects are not a diseases or injuries within the meaning of applicable legislation relating to service connection. Id.

Certain chronic diseases, such as organic diseases of the nervous system are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) (2016) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A.  Bilateral Talipes Cavus (a.k.a. Pes Cavus)

The evidence clearly establishes that the Veteran suffers from bilateral talipes cavus (a.k.a. pes cavus).  The Veteran's service treatment records contain his entrance examination from October 2004, which specifically notes that he suffered from mild pes cavus that was asymptomatic.  On multiple occasions during the course of the Veteran's military service, he sought treatment for foot pain, ankle pain, and shin splints.  His service treatment records from March 2008 include a diagnosis of bilateral congenital talipes cavus.  Postservice VA examiners in March 2010 and November 2012 similarly describe the Veteran as suffering from congenital talipes cavus.

What is less clear from the record is whether the Veteran's congenital talipes cavus is classified as a congenital "defect" or a congenital "disease."  As previously described, the distinction is relevant to determining whether service connection may be granted based on aggravation or whether the evidence must demonstrate additional disease or injury superimposed upon such a defect in service.  VAOPGCPREC 82-90.  In this case, an addendum opinion was requested to address whether the Veteran's talipes cavus had been aggravated beyond the natural progression of the condition as a result of his military service.  In response, VA produced two addendum opinions, one on November 26, 2012 from Dr. K., and another on November 29, 2012 from Dr. B.  Neither opinion clarifies whether the Veteran's talipes cavus is a congenital defect or a disease; however, for reasons explained in detail below, a final determination on this question is unnecessary to decide the Veteran's appeal.

Dr. K. opined that the Veteran's talipes cavus was aggravated beyond its natural progression based on the complaints during active duty.  Dr. K. reasoned that the Veteran's talipes cavus was noted to be asymptomatic during his induction physical.  However, the Veteran began to complain of shin and ankle pain during his active service, and his talus (a bone in the ankle) began to demonstrate increased calcification on X-rays near the time of the Veteran's separation from service.  Dr. K. described this increased calcification as a symptom that "commonly occurs in high arched feet subjected to increased use and demand."

Dr. B. provided a contrary opinion.  Dr. B.'s opinion was that the Veteran's talipes cavus was less likely than not permanently aggravated beyond its natural progression.  Dr. B. reached this opinion based on an in-person examination of the Veteran more than two years prior to the addendum opinion.  During that examination, Dr. B. stated that the Veteran's foot pain was localized to his first great toe and that his symptoms were more consistent with the Veteran's bilateral hallux valgus condition.  The Board observes that the Veteran is service connected for his hallux valgus.

The Board has considered these two opinions carefully and finds that they are both persuasive.  Both opinions are supported by rationales derived from evidence contained in the record.  Consequently, while the medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise regarding whether the Veteran's talipes cavus was permanently aggravated as a result of his military service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's talipes cavus was aggravated beyond its natural progression over the course of his active service.  See 38 U.S.C.A. § 1153 (West 2014).

Similarly, the Board finds that under the circumstances of this case it is unnecessary to remand this case for an opinion as to whether the Veteran's talipes cavus constitutes a congenital "disease" or a congenital "defect."  Such a determination would not change the Board's decision in this case.  If the Veteran's talipes cavus is viewed as a congenital disease, then the additional symptoms noted in Dr. K.'s opinion are sufficient to establish aggravation of the Veteran's congenital talipes cavus disease as a result of his active service.  See 38 C.F.R. 38 § 3.306 (2016).  If the Veteran's talipes cavus is viewed as a congenital defect, then the increased calcification of the Veteran's talus and the other symptoms discussed by Dr. K. are just as reasonably viewed as additional disease or injury superimposed on the Veteran's congenital talipes cavus defect.  VAOPGCPREC 82-90.  Consequently, whether viewed as a congenital disease or defect, the Board finds that the preponderance of the evidence weighs in favor of granting service connection for the Veteran's talipes cavus.

B.  Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record reflects that the Veteran served as a petroleum supply specialist for over four years in the U.S. Army.  His service treatment records also reflect complaints of hearing problems in service.  It is therefore likely, and not in dispute, that he was exposed to noise trauma in service.  The next threshold matter that must be addressed is whether the Veteran has a diagnosis of hearing loss.

The record does not include any competent evidence of a diagnosis of hearing loss disability by VA standards.  Specifically, the Veteran's service treatment records show that he was evaluated by audiogram on multiple occasions, including in September 2005, March 2006, February 2007, March 2008, August 2009, and December 2009.  Although the results from these audiograms reflect some change in the Veteran's hearing over the course of his active duty service, and he was noted to have "hearing loss" at the time of his December 2009 service separation physical examination, they do not show that he suffered from a hearing loss disability as defined in 38 C.F.R. § 3.385.

VA also attempted to assist the Veteran in establishing his claim by arranging for him to be examined to determine the presence and etiology of a hearing loss disability.  On audiological evaluation in March 2010, puretone thresholds, in decibels, were:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
20
20
15
0
LEFT
10
10
10
10
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  Based on the foregoing, the examiner found that the Veteran had normal hearing with the exception of a mild sensorineural hearing loss in the left ear at 4000 Hertz, and "excellent" bilateral speech discrimination skills.

Although the March 2010 VA examiner noted that the Veteran had mild sensorineural hearing loss in the left ear at 4000 Hertz, his overall hearing at the time of the March 2010 VA audiological evaluation did not meet VA standards for hearing loss.  See 38 C.F.R. § 3.385.  The Veteran's postservice treatment records are likewise silent for a diagnosis of a bilateral hearing loss disability.  

In conclusion, the Board finds that at no time during the pendency of this appeal has the Veteran demonstrated, nor has the medical evidence shown, a diagnosis of a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (noting that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).  Because the record does not show a diagnosis of hearing loss disability during the relevant time period, the Board finds that there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, service connection for bilateral hearing loss is denied.


ORDER

Service connection for bilateral talipes cavus (a.k.a. pes cavus) is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


